Citation Nr: 0620104	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-36 897	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  



REPRESENTATION

Appellant represented by:	Francisca Santiago, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A rating decision in August 2000 denied service connection 
for PTSD.  Although the veteran initiated an appeal of that 
decision by filing a timely notice of disagreement (NOD), and 
received a statement of the case (SOC), he did not then 
submit a timely substantive appeal (VA Form 9 or equivalent 
statement).  So his appeal terminated.  See 38 C.F.R. 
§ 20.200 (2005).  Therefore, the threshold preliminary 
determination in his current appeal is whether he has 
submitted new and material evidence to reopen this previously 
denied and unappealed claim.  See 38 C.F.R. § 3.156(a).  For 
the reasons discussed below, the Board is reopening the claim 
and, after readjudicating it on the merits (de novo), 
granting it.


FINDINGS OF FACT

1.  A rating decision in August 2000 denied service 
connection for PTSD.  The veteran did not perfect a timely 
appeal of that decision.

2.  Evidence added to the record since August 2000 was not 
previously of record and relates to the reasons the claim was 
denied in August 2000.

3.  This additional evidence shows the veteran engaged in 
combat with the enemy while stationed in Vietnam.

4.  The medical evidence is about evenly balanced, for and 
against the claim, as to whether the veteran has PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2000 rating decision, 
which denied the veteran's claim for service connection for 
PTSD, is new and material and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2005).  

2.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Since the Board is reopening the veteran's claim and granting 
it, there is no need to discuss whether there has been 
compliance with the VCAA because, even if there has not been, 
it is inconsequential and, therefore, at most harmless error.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006) (discussing the timing and content of VCAA 
notice - including as this relates to prejudicial versus 
nonprejudicial error).



Analysis

New and Material Evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
a disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  


In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If new and material evidence has been received, then the 
Secretary of VA must immediately proceed to the second step, 
i.e., evaluating the merits of the claim, but only after 
ensuring the duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

A rating decision in August 2000 denied service connection 
for PTSD on the basis that the evidence then of record did 
not show a confirmed diagnosis of this condition and was also 
inadequate to establish that a stressful experience occurred.  
The veteran initiated - but did not perfect - a timely 
appeal of that August 2000 decision denying his PTSD claim.

Medical evidence added to the record since that August 2000 
final rating decision clearly shows that some examiners have 
diagnosed the veteran as having PTSD, and he has also 
submitted documents and hearing testimony tending to show he 
experienced a stressful event during service, while stationed 
in Vietnam, and that his experience there caused his PTSD.  
This additional evidence is clearly "new," in that it was 
not previously of record, and it is also "material" in that 
it provides additional information concerning at least one of 
the reasons for the prior denial.  The Board concludes, 
therefore, that new and material evidence has been presented 
and that the veteran's claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reopened the claim, the Board must next consider the 
veteran's claim on the basis of all of the evidence of 
record.

Service Connection on the Merits (De Novo)

The veteran's service medical records (SMRs), including the 
report of his separation examination in December 1966, are 
completely unremarkable for any complaints, clinical 
findings, or diagnosis indicative of a chronic acquired 
psychiatric disorder - including a stress-related mental 
illness.  (Note:  PTSD was first added to the Rating Schedule 
in 1980, following publication of an earlier version of the 
DSM, so for all intents and purposes VA did not recognize 
this nomenclature until then.)

The earliest post-service medical records are VA mental 
health clinic reports beginning in February 1999 and 
culminating in a VA hospitalization in July 1999 for suicide 
observation.  The working diagnosis was major depression with 
psychosis, rule out PTSD.  



Subsequent medical records reflect the veteran's outpatient 
treatment from August 2000 to September 2005 by his VA 
psychiatrist and a VA clinical psychologist.  Both the 
psychiatrist and the psychologist repeatedly stated 
the veteran met all of the diagnostic criteria for PTSD, as 
set forth in DSM IV, and the clinical psychologist stated the 
veteran had a "clear cut case of PTSD."  Both examiners 
reached their conclusions following detailed, reasoned 
discussions of his psychiatric history and comprehensive 
examinations of him.  It should be noted, however, that his 
treating psychiatrist also listed diagnoses of depression 
and, on one occasion, schizophrenia.  So there are other 
psychiatric disorders.

The veteran also has been afforded three VA compensation 
examinations in conjunction with his claim for service 
connection for PTSD, one by a psychiatrist in September 2001, 
one by a board of two psychiatrists in September 2003, and 
another by a psychiatrist in March 2005.  Those examiners 
have all diagnosed either major depression or major 
depressive disorder.  In addition, they have provided 
detailed, reasoned analyses of their examinations and for 
their conclusions that the veteran does not meet all of the 
diagnostic criteria for PTSD.  The September 2001 examiner 
concluded the veteran developed depression in relation to his 
working situations and physical problems.  He also noted the 
veteran was unable to describe details of the claimed 
stressor and that a verified stressor had not been 
identified.  The other psychiatrists reached their 
conclusions for essentially identical reasons.

The U.S. Army and Joint Services Records Research Center 
(JSRRC) has reported that, during the period the veteran 
served in Vietnam - from December 1965 to March 1966, 
available combat unit records and casualty records failed to 
show that any member of his company was killed.  The records 
did show, however, that his base was attacked by enemy forces 
three times while he was stationed there.

The veteran recently testified at a hearing at the RO in May 
2006, chaired by the undersigned Veterans Law Judge (VLJ) of 
the Board.  He described a number of stressful events that 
occurred while he was in Vietnam which were corroborated by a 
service comrade who was stationed at the same location at the 
same time.  The veteran also provided copies of additional 
reports concerning the actions of his unit in Vietnam.

It should be noted that the response from the JSRRC and the 
reports submitted by the veteran at his personal hearing, as 
well as the testimony by a service comrade, were all received 
after the most recent VA compensation examination report.  
Together, this evidence appears to corroborate the veteran's 
descriptions of stressful events that occurred during his 
service in Vietnam.  It should also be noted that a diagnosis 
of PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed stressor in 
service.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

In summary, the relevant medical evidence consists primarily 
of the reports of four VA examiners who concluded the 
veteran's psychiatric symptoms do not meet the diagnostic 
criteria for PTSD versus the reports of two other VA 
examiners who concluded they do.  All of these examiners, 
irrespective of whether responding favorably or unfavorably, 
had an opportunity to review the veteran's pertinent 
psychiatric history (as reported in his treatment records, 
etc.) and all of these examiners provided detailed, reasoned 
analyses of his history, their examination of him, and their 
professional clinical conclusions.  Some of these examiners, 
however, who determined the veteran does not have PTSD based 
their conclusions, at least in part, on the fact that a 
stressor had not been verified or described by him.  This 
problem since has been rectified, though.  Another factor 
that the Board accords significant weight in this case is 
that the veteran's treating psychiatrist and clinical 
psychologist have had an opportunity to observe him over a 
period of several years, rather than just a few minutes.  And 
while there is no treating physician rule, requiring that the 
Board give more probative value to this evidence, the simple 
fact that these examiners who ruled favorably saw him on far 
more occasions than those who did not at least deserves some 
consideration.  See, e.g., White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).



While the Board cannot make any medical determinations in 
adjudicating the veteran's claim, see Colvin v. Derwinski, 1 
Vet. App. 171 (1991), it must nevertheless weigh the 
available evidence - here, primarily contradictory 
medical opinions - in making its decision.  Another relevant 
legal principle is 38 U.S.C.A. § 5107(b), which states that 
when there is an approximate balance of positive and negative 
evidence regarding the merits of a claim, the benefit of the 
doubt is to be resolved in favor of the claimant.  See, too, 
38 C.F.R. § 3.102.

In this case, the Board finds that the evidence establishes 
the veteran did engage in combat with the enemy during his 
service in Vietnam, and his alleged stressors concern his 
service in that capacity.  It is not required that he prove 
each and every detail concerning that service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (where the Court held that 
a veteran need not corroborate ... enemy rocket attacks on an 
air base where his unit was stationed with evidence of his 
physical proximity to, or firsthand experience with, the 
attacks, but rather that his presence with the unit at the 
time the attacks occurred corroborates his statement that he 
experienced such attacks personally).  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The doctors who have diagnosed PTSD have attributed it to the 
veteran's combat experiences in Vietnam, including the enemy 
rocket attacks also confirmed by his service comrade during 
the recent hearing.  Thus, there is an approximate balance of 
evidence for and against the claim as to whether the veteran 
has PTSD related to those stressful incidents in service.  
And in these situations, he is given the benefit of the 
doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.  

Service connection for PTSD is granted.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


